      Case 3:21-cv-00150-E Document 1 Filed 01/22/21             Page 1 of 37 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

KATINA JACKSON AND EUGENE                      §§
WIMBERLY,                                      §§
                                               §§
        Plaintiff,                             §§
                                               §§
vs.
vs.                                            §§                         3:21-cv-150
                                                         CIVIL ACTION NO. __________
                                               §§
FAMILY DOLLAR STORES OF TEXAS,                 §§                  Jury Demand
       D/B/A FAMILY DOLLAR STORE
LLC, D/l3/A                                    §§
D/B/A FAMILY DOLLAR AND FAMILY
D/l3/A                                         §§
DOLLAR                                         §§
                                               §§
        Defendants.                            §§

                                  NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS:

                                       I.
                          COURT AND PARTY INFORMATION

        1.     FAMILY DOLLAR STORES OF TEXAS, LLC (incorrectly named as "Family

Dollar Stores of Texas, LLC, d/b/a Family Dollar Store d/b/a Family Dollar and Family Dollar")

                                                                                         th
("Defendant") is the defendant in a civil action commenced on December 15, 2020 in the 68
                                                                                       68th

Judicial District of Dallas County, Texas, entitled Katina Jackson and Eugene Wimberly
                                                                              Wimberly v.

                     of Texas, LLC, d/b/a Family Dollar Store d/b/a Family Dollar and Family
Family Dollar Stores of

Dollar, Cause No. DC-20-18451 ("State Court Action"). Copies of the (1) Plaintiffs' Original

Petition and First Request for Discovery; (2) Citation to Family Dollar Stores of Texas, LLC;

(3) Citation to Family Dollar; (4) Return of Service on for Family Dollar; (5) Return of Service

for Family Dollar Stores of Texas, LLC; (6) Defendant's Original Answer and Request for

NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                              P AGE 1
                                                                                               PAGE  1
                                                                           8189790 vl
                                                                                   v1 (79656.00086.000)
    Case 3:21-cv-00150-E Document 1 Filed 01/22/21                Page 2 of 37 PageID 2



Disclosure; (7) Jury Demand; and (8) the Civil Docket Sheet are attached hereto and constitute

all process, pleadings and orders served in the State Court Action. See Index of State Court

Documents attached hereto. The address for the 68th
                                                 th
                                                    Judicial District of Dallas County, Texas is
                                                                         th
as follows: George L. Allen, Sr. Courts Building, 600 Commerce Street, 55th Floor New Tower,

Dallas, Texas 75202.

       2.      Plaintiffs in the State Court Action are Katina Jackson ("Plaintiff Jackson") and

Eugene Wimberly ("Plaintiff Wimberly") (collectively "Plaintiffs"). Plaintiffs are represented by

Winston B. Line (Texas Bar No. 24068698) of The Line Law Firm, PLLC, 4131 N. Central

Expressway, Suite 932, Dallas, Texas 75204, (214) 821-2882, winston@linelawfinn.com.
                                                            winston@linelawfirm.com.

Defendant Family Dollar Stores of Texas, LLC is the defendant in the State Court Action and is

represented by Kenneth C. Riney (Texas Bar No. 24046721) and Clayton S. Carter (Texas Bar

No. 24120750) of Kane Russell Coleman Logan, PC, 901 Main Street, Suite 5200, Dallas, Texas

75202, (214) 777-4200, kriney@krcl.com, ccarter@krcl.com.

                                            II.
                                    STATE COURT ACTION

       3.      Plaintiffs claim that on February 17, 2019, Plaintiff Jackson was injured when a

box fell on her while she was standing in an aisle at the Family Dollar Store located at 4311 Live

Oak Street., Dallas, Texas 75204.

       4.      Defendant requested a trial by jury in the State Court Action, and the jury fee has

been paid.

                                         III.
                                GROUNDS FOR REMOVAL

       5.      Defendant files this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                               P
                                                                                                PAGE
                                                                                                  AGE 2
                                                                            8189790 vl
                                                                                    v1 (79656.00086.000)
     Case 3:21-cv-00150-E Document 1 Filed 01/22/21                 Page 3 of 37 PageID 3



grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.      Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The Dallas Division of the Northern

District of Texas is the United States district and division embracing Dallas County, Texas, the

county in which the State Court Action is pending.

A.     This Notice of Removal is timely filed.

       7.      The citation and petition in this action were served on Defendant on December

23, 2020 by serving Defendant's registered agent. This Notice of Removal is filed within thirty

(30) days of receipt of the citation and petition and is, therefore, timely filed pursuant to 28

U.S.C. § 1446(b).

B.     Complete diversity exists between the parties properly joined.

       8.      This is a civil action that falls under the Court's
                                                           Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiffs and Defendant are citizens of different states.

       (i)     Plaintiffs

       9.                   Plaintiff's Original Petition, Plaintiff Jackson is a resident of Dallas
               As stated in Plaintiffs

County, Texas. Thus, Plaintiff Jackson is now and was at the time this action was commenced, a

citizen of the State of Texas.




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                  P
                                                                                                   PAGE
                                                                                                     AGE 3
                                                                               8189790 vl
                                                                                       v1 (79656.00086.000)
     Case 3:21-cv-00150-E Document 1 Filed 01/22/21                 Page 4 of 37 PageID 4



       10.                  Plaintiff's Original Petition, Plaintiff Wimberly is a resident of Dallas
               As stated in Plaintiffs

County, Texas. Thus, Plaintiff Wimberly is now and was at the time this action was commenced,

a citizen of the State of Texas.

       (ii)    Defendant

       11.     Defendant Family Dollar Stores of Texas, LLC is a limited liability company

whose sole member is Family Dollar Stores of Ohio, Inc., a corporation formed under the laws of

the Commonwealth of Virginia with its principal place of business now, and at the time this

action was commenced, in Chesapeake, Virginia. Thus, Defendant Family Dollar Store of Texas,

LLC is now and was at the time this action was commenced a citizen of the Commonwealth of

Virginia and of no other state.

       12.     As Plaintiffs are both citizens of the State of Texas and not of the Commonwealth

of Virginia, complete diversity exists pursuant to 28 U.S.C. § 1332.

C.     The amount in controversy requirement is satisfied.

       13.     As reflected in Plaintiffs' Original Petition, the amount in controversy in this

action, exclusive of interest and costs, exceeds the sum of $75,000. Specifically, as explicitly

stated in Plaintiffs' Original Petition, Plaintiffs seeks monetary relief over $250,000 but not more

                                                    ¶ I. Therefore, the estimate of damages that has
than $1,000,000. See Plaintiffs' Original Petition, ¶

been put at issue in this action by Plaintiffs and the amount in controversy in this action exceeds

$75,000.

       14.     Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441,

because it is a civil action brought in a state court, and the federal district courts have original

jurisdiction over the subject matter under 28 U.S.C. § 1332(a) because Plaintiffs and Defendant

are diverse in citizenship.



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                 P AGE 4
                                                                                                  PAGE
                                                                              8189790 vl
                                                                                      v1 (79656.00086.000)
    Case 3:21-cv-00150-E Document 1 Filed 01/22/21                Page 5 of 37 PageID 5



       WHEREFORE, Defendant, pursuant to these statutes and in conformance with the
                                                                                     th
requirements set forth in 28 U.S.C. § 1446, removes this action for trial from the 68
                                                                                   68th Judicial

                                                       22nd day of January, 2021.
District of Dallas County, Texas to this Court on this 22nd

                                       Respectfully submitted,

                                        KANE RUSSELL COLEMAN LOGAN PC


                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           E-Mail: kriney@krcl.com
                                           Clayton S. Carter
                                           State Bar No. 24120750
                                           E-Mail: ccarter@krcl.com

                                             901 Main Street, Suite 5200
                                             Dallas, Texas 75202
                                             Telephone:     (214) 777-4200
                                             Facsimile:     (214) 777-4299

                                       ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

                                                          22nd day of January, 2021, a copy of the
        The undersigned hereby certifies that on this the 22nd
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court's
                                                                                Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                       /s/
                                       /5/ Kenneth C. Riney
                                       Kenneth C. Riney




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                P
                                                                                                 PAGE
                                                                                                   AGE 5
                                                                             8189790 vl
                                                                                     v1 (79656.00086.000)
      Case 3:21-cv-00150-E Document 1 Filed 01/22/21                      Page 6 of 37 PageID 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KATINA JACKSON AND EUGENE                           §§
WIMBERLY,                                           §§
                                                    §§
        Plaintiff,                                  §§
                                                    §§
vs.
vs.                                                 §§             CIVIL ACTION NO. __________
                                                    §§
FAMILY DOLLAR STORES OF TEXAS,                      §§                      Jury Demand
       D/B/A FAMILY DOLLAR STORE
LLC, D/l3/A                                         §§
D/B/A FAMILY DOLLAR AND FAMILY
D/l3/A                                              §§
DOLLAR                                              §§
                                                    §§
        Defendants.                                 §§

                         INDEX OF STATE COURT DOCUMENTS


        DOCUMENT                                                                 DATE

1.      Plaintiffs' Original Petition and First Request for                       12/15/2020
        Discovery

2.      Citation to Family Dollar                                                 12/21/2020


3.      Citation to Family Dollar Stores of Texas, LLC                            12/21/2020



4.      Return of Service for Family Dollar                                       12/30/2020


5.      Return of Service for Family Dollar Stores of Texas,                      01/11/2021
        LLC


6.      Defendant's   Original      Answer    and        Request    for           01/12/2021
        Disclosure




INDEX OF STATE COURT DOCUMENTS                                                                      PAGE 1
                                                                                           (79656.00086.000)
                                                                                 8195569v1 (79656.00086.000)
     Case 3:21-cv-00150-E Document 1 Filed 01/22/21   Page 7 of 37 PageID 7



7.     Jury Demand                                            01/22/2021

8.     Civil Docket Sheet




INDEX OF STATE COURT DOCUMENTS                                                  PAGE 2
                                                                       (79656.00086.000)
                                                             8195569v1 (79656.00086.000)
                                                                                                                     FILED
2 CIT A TTY
      ATTY                                                                                              12/15/2020 2:59 PM
                                                                                                            FELICIA PITRE
              Case 3:21-cv-00150-E Document 1 Filed 01/22/21              Page 8 of 37   PageID 8         DISTRICT CLERK
                                                                                                       DALLAS CO., TEXAS
                                                                                                Belinda Hernandez DEPUTY

                                            DC-20-1 8451
                                            DC-20-18451
                                     NO.

          KATINA JACKSON
          KATINA JACKSON and EUGENE
                             EUGENE                          §   IN THE DISTRICT COURT
                                                                    THE DISTRICT COURT
          WIMBERLY
          WIMBERLY

          VS
          VS
                                                                      JUDICIAL DISTRICT
                                                             § C-68TH JUDICIAL DISTRICT
          FAMILY DOLLAR
          FAMILY  DOLLAR STORES     0F
                             STORES OF
          TEXAS, LLC,
          TEXAS, LLC, d/b/a
                      d/lb/a FAMILY
                             FAMILY
          DOLLAR STORE
          DOLLAR                FAMILY
                  STORE d/b/a FAMILY
          DOLLAR       FAMILY DOLLAR
          DOLLAR AND FAMILY      DOLLAR                      §          COUNTY, TEXAS
                                                                 DALLAS COUNTY,
                                                                 DALLAS         TEXAS


                                   PLAINTIFFS’ ORIGINAL
                                   PLAINTIFFS' ORIGINAL PETITION
                                    FIRST REQUEST
                                AND FIRST REQUEST FOR DISCOVERY
                                                  FOR DISCOVERY

          TO THE HONORABLE JUDGE OF SAID COURT:
                                        KATINA JACKSON and EUGENE WIMBERLY,
                   COME NOW Plaintiffs, KATINA                    WIMBERLY,
          complaining               FAMILY DOLLAR
          complaining of Defendant, FAMILY DOLLAR STORES OF TEXAS,
                                                            TEXAS, LLC,
                                                                   LLC, d/b/a
          FAMILY                    FAMILY DOLLAR,
                 DOLLAR STORE d/b/a FAMILY
          FAMILY DOLLAR                                FAMILY DOLLAR
                                           DOLLAR, and FAMILY DOLLAR and for
                      Show as follows:
          cause would show


                                                        I.
                   Pursuant to Texas Rules of Civil Procedure Rule 47, Plaintiffs seek monetary
                                                                                       monetary
          relief over $250,000 but not more than $1,000,000. Plaintiffs intend that discovery
                                                                                    discovery be
          conducted under Discovery
                          Discovery Level II.


                                                       II.
                   Venue is proper           County, Texas because the accident made the basis of
                            proper in Dallas County,

                                       County, Texas. Jurisdiction is proper
          this suit occurred in Dallas County,                        proper because Plaintiffs seek
          to recover an amount within
                               Within the jurisdictional
                                          jurisdictional limits of this Court.


                                                       III.
                              KATINA JACKSON,
                   Plaintiff, KATINA JACKSON, is a resident of Dallas County, TX and holds:
                                                                      County, TX
                               XXX-XX-X055
                          SSN: XXX-XX-X055
                          TDL: XXXXX144
                               XXXXX144


          PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
          PLAINTIFFS’                                                                         PAGE I 1l
                                                                                                    I
 Case 3:21-cv-00150-E Document 1 Filed 01/22/21                 Page 9 of 37 PageID 9




       Plaintiff, EUGENE WIMBERLY,
       Plaintiff,                                          County, TX
                         WIMBERLY, is a resident of Dallas County, TX and holds:
                    XXX-XX-X736
               SSN: XXX-XX-X736
               TDL: XXXXX726
                    XXXXX726

       Defendant, FAMILY DOLLAR STORES OF TEXAS,
                  FAMILY DOLLAR                  LLC, d/b/a FAMILY
                                          TEXAS, LLC,
DOLLAR             FAMILY DOLLAR,
DOLLAR STORE d/b/a FAMILY DOLLAR, is a Texas Corporation
                                             Corporation with its principal
                                                                  principal

place of business in Dallas County,
place                                          may be served as follows:
                            County, Texas, and may
               Family                           LLC
               Family Dollar Stores of Texas, LLC
                   it’s registered
               c/o it's              agent
                        registered agent   CORPORATION SERVICE COMPANY D/B/A
               CSC-LAWYERS INCO
               CSC-LAWYERS
               211 E. 7th
               211      7 th Street Suite 620
               Austin, Texas 78701
                                 78701

                  FAMILY DOLLAR,
       Defendant, FAMILY DOLLAR, is a Texas Corporation
                                            Corporation or foreign
                                                           foreign corporation
                                                                   corporation
with principal
     principal place                       County, Texas authorized to do business in
               place of business in Dallas County,
Texas and may
          may be served as follows:
               Family Dollar
               Family
               c/o any
                   any officer,
                       ofcer, or person    charge of its local business at
                                 person in charge
               4311
               43 11 Live Oak St
               Dallas, Texas 75204

                                             IV.
       On February
          February 17,
                   17, 2019, Katina Jackson, was injured
                                                 injured at the Family
                                                                Family Dollar located at
4311                      TX 75204. Ms. Jackson was in the process
4311 Live Oak St, Dallas, TX                               process of checking
                                                                      checking out
when a heavy     lled with mouthwash bottles (or
       heavy box filled                      (or large
                                                 large bottles filled    liquid) fell
                                                               lled with liquid)

on top
   top of her next to the checkout isle.
       The store's
           store’s security
                   security video shows boxes stacked on a dolly
                                                           dolly that were higher
                                                                           higher than
the height
    height of Ms. Jackson and leaning     leaning over. While reviewing
                              leaning and leaning             reviewing the security
                                                                            security
video the store's
          store’s manager               manager stated the boxes were not stacked
                  manager and assistant manager
properly
properly and looked like they
                         they were about to fall over.
                                                 over. The manager
                                                           manager and assistant manager
                                                                                 manager
also stated that they
                 they recognized
                      recognized the dangerous
                                     dangerous condition the day
                                                             day before Ms. Jackson was
injured,
injured, and yet, they did nothing
             yet, they     nothing to address the dangerous
                                                  dangerous condition.




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                      PAGE 1 2
                                                                                       I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                  Page 10 of 37 PageID 10



            heavy box fell on Ms. Jackson’s
        The heavy                 Jackson's neck, shoulder, back, and hip
                                                                      hip causing
                                                                          causing her
bodily
bodily injury.
       injury. The plaintiff
                   plaintiff was injured
                                 injured and damaged              Defendants’ negligence
                                             damaged as result of Defendants' negligence
and gross
    gross negligence
          negligence in one or more of the following regarding, among
                                           following regarding, among others:


    1.
    1. Failing
       Failing to discover an unreasonably
                              unreasonably dangerous
                                           dangerous condition on its premises;
                                                                      premises;
    2. Failing
       Failing to properly
                  properly warn of an unreasonably
                                      unreasonably dangerous
                                                   dangerous condition on its premises;
                                                                              premises;
        and
    3. Failing
       Failing to make safe an unreasonably
                               unreasonably dangerous
                                            dangerous condition on its premises.
                                                                       premises.


                                             V.
        At the time Plaintiff was injured    Defendants’ store, she was a business invitee
                                  injured at Defendants'
   Defendants’ premises.
on Defendants' premises.


                                             VI.
                                                                           KATINA
        As a result of the incident made the basis of this suit, Plaintiff KATINA
JACKSON has been injured
                 injured and damaged        past and in all reasonable probability
                             damaged in the past                       probability
will continue to be injured
                    injured and damaged                                     following
                                damaged in the future in one or more of the following
regards, among others, in excess of the minimum jurisdiction
regards, among                                  jurisdiction of this court:
        1)
        1)     Medical expenses;
                       expenses;
        2)
        2)     Physical
               Physical pain;
                        pain;
        3)
        3)     Mental anguish;
                      anguish;
        4)
        4)     Impairment;
               Impairment;
        5)
        5)     Loss of earning
                       earning capacity.
                               capacity.


        As a result of the incident made the basis of this suit, Plaintiff EUGENE
              Jackson’s husband, has been injured
WIMBERLY, Ms. Jackson's                   injured and damaged
                                                      damaged in the past
                                                                     past and in
all reasonable probability
               probability will continue to be injured
                                               injured and damaged
                                                           damaged in the future in one or
more of the following
            following regards,
                      regards, among
                               among others, in excess
                                                excess of the minimum jurisdiction
                                                                      jurisdiction of
this court:
        1)
        1) Loss of consortium;
        2)
        2) Loss of household services;


PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                        PAGE 1 3
                                                                                         I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                  Page 11 of 37 PageID 11



       3)
       3) Spousal nursing care.
          Spousal nursing


                                            VII.
                      Defendants’ gross
       As a result of Defendants' gross negligence,
                                        negligence, each Plaintiff is entitled to recover
exemplary
exemplary damages
          damages for which they
                            they further sue.


                                            VIII.
      Request for Disclosure
   A. Request
       Pursuant to Rule 194 Texas Rules of Civil Procedure, DEFENDANTS are
requested    produce to Plaintiff Katina Jackson’s
requested to produce                     Jackson's attorney,
                                                   attorney, within 50 days
                                                                       days of service
                                                  194.2 Texas Rules of Civil Procedure.
hereof, the items and information set out in rule 194.2
   B. Interrogatories
      Interrogatories

       DEFENDANT, FAMILY DOLLAR
       DEFENDANT,        DOLLAR STORES OF TEXAS,            FAMILY
                                                 LLC, d/b/a FAMILY
                                          TEXAS, LLC,
                   FAMILY DOLLAR,
DOLLAR STORE d/b/a FAMILY
DOLLAR                    DOLLAR, is hereby requested to answer, within fifty
                                     hereby requested                   fty
(50)
(50) days
     days of service of this petition
                             petition and incorporated
                                          incorporated request,
                                                       request, the interrogatories
                                                                    interrogatories attached
          “Exhibit A,"
hereto as "Exhibit A,” separately, fully, in writing,
                       separately, fully,    writing, and under oath, pursuant
                                                                      pursuant to Rule 197
                                                                                       197

                                              undersigned counsel of record for Plaintiff
of the Texas Rules of Civil Procedure, to the undersigned
Katina Jackson.

      Request for Production
   C. Request
       All DEFENDANTS are hereby
       All                hereby requested    produce, within fifty
                                 requested to produce,        fty   (50)
                                                                    (50) days
                                                                         days of
service of this petition
                petition and incorporated request, the documents and tangible
                             incorporated request,                   tangible items in the
                        “Exhibit B,"
list attached hereto as "Exhibit B,” pursuant         196 of the Texas Rules of Civil
                                     pursuant to Rule 196
                  undersigned counsel of record for Plaintiff Katina Jackson.
Procedure, to the undersigned
   D. Request
      Request for Admissions
       All DEFENDANTS are hereby
       All                       requested to produce,
                          hereby requested    produce, within fifty
                                                              fty   (50)
                                                                    (50) days
                                                                         days of
service of this petition
                petition and incorporated
                             incorporated request,
                                          request, the admissions attached hereto as
“Exhibit C,"
"Exhibit     pursuant to Rule 198 of the Texas Rules of Civil Procedure, to the
         C,” pursuant
undersigned
undersigned counsel of record for Plaintiff Katina Jackson.




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                          PAGE 1 4
                                                                                            I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                  Page 12 of 37 PageID 12



                                             PRAYER
                                             PRAYER
       Wherefore, premises
                  premises considered, Plaintiffs pray
                                                  pray judgment
                                                       judgment of this court against
                                                                              against
Defendants for their actual damages,
                            damages, exemplary
                                     exemplary damages,
                                               damages, costs of court, pre-judgment
                                                                        pre-judgment
interest, post-judgment
          post-judgment interest, and for such other and further relief, general
                                                                         general or special,
                                                                                    special, at
law or in equity,
          equity, as they
                     they may
                          may show themselves justly
                                              justly entitled.


                                               Respectfully submitted,
                                               Respectfully

                                                   LINE LAW
                                               THE LINE     FIRM, PLLC
                                                        LAW FIRM, PLLC
                                               4131 N. Central Expressway
                                               4131            Expressway Suite 932
                                               Dallas, Texas 75204

                                               Phone:           Tel. 214-821-2882
                                                                     2 1 4-82 1 -2882
                                                                Fax. 214-821-2191
                                                                     214-821-2191
                                               Email:           winston@linelawfirm.com
                                                                winston@linelawrm.com




                                       By:
                                       By:
                                                4W    If
                                               Winston B. Line, Attorney
                                                                Attorney at Law
                                               SBN: 24068698




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                            PAGE 155
                                                                                             I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                   Page 13 of 37 PageID 13



                                       “EXHIBIT A”
                                       "EXHIBIT A"

              KATINA JACKSON'S
    PLAINTIFF KATINA JACKSON’S FIRST SET OF INTERROGATORIES TO
                           DEFENDANTS

   1. Please identify
   1.         identify the individual providing
                                          providing answers to these interrogatories,
                                                                              interrogatories, to
      include all of the following
                         following identification
                                    identication information: (a)  (a) Full  legal
                                                                             legal name and any
                                                                                              any
      other names youyou have used; (b)             driver’s license and/or state ID number,
                                      (b) Current driver's
      including
      including type,
                 type, state of issuance, and restrictions, if if any;
                                                                  any; (c)
                                                                        (c) Address(es)
                                                                            Address(es) for the
      past
      past five
           ve    (5)  years, giving
                 (5) years, giving   the  street, street number,    city,
                                                                    city,  state,  zip
                                                                                   zip code, and
      foreign country.
      foreign country.

      Identify all individuals at the scene of this accident that checked on Plaintiff after
   2. Identify
      she was
          was injured.
               injured.

      Identify all individuals that touched, moved, stacked, or interacted with the boxes
   3. Identify
                     Plaintiffs’ Original
      referred to in Plaintiffs' Original Petition.

   4. Who owned the store where the accident made the basis of this suit occurred?


                             premises where the accident made the basis of this suit
   5. Who had control of the premises
      occurred?

   6. Identify
      Identify all employees
                   employees that worked at the Family
                                                Family Dollar made the basis of this suit
      the day
          day  before  and the  day
                                day of  the accident. Please provide
                                                             provide names, telephone
                                                                              telephone
      numbers, and addresses for each employee.
                                       employee.

   7. List all employees,
               employees, including
                           including store employees,
                                            employees, store assistant-managers,
                                                                 assistant-managers, store
      managers,
      managers,  and  regional  managers
                      regional managers   who    discuss  or   communicated   any
                                                                              any details
      regarding
      regarding the accident  made  the basis of  this suit, to include  names, telephone
                                                                                telephone
      numbers, and addresses.




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                              PAGE 1 6
                                                                                               I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                  Page 14 of 37 PageID 14



                                       “EXHIBIT B"
                                       "EXHIBIT B”

      PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANTS
      PLAINTIFF'S

    1. Produce color copies
                      copies of all photographs,
                                     photographs, slides, videotapes,
                                                           Videotapes, audiotapes,
                                                                        audiotapes, charts or
       drawings
       drawings that relate in any
                               any way
                                   way to the subject
                                               subj ect matter of this lawsuit, including
                                                                                 including but
       not limited to photographs
                      photographs   of the scene of  the accident and  surveillance   Videos
                                                                                      videos ..
       (Note:
       (Note: for any
                  any items requested
                             requested to be produced
                                             produced in color, digital
                                                                  digital files
                                                                          les may
                                                                                may be sent to
       the e-mail address of counsel for Plaintiff, which is winston@linelawfimi.com,
                                                              winston@linelawrm.com, in
       order to save color copy
                           copy costs)
                                 costs)

   2. Produce a copy
                copy of your
                        your certificate
                             certicate of occupancy.
                                          occupancy.

   3. Produce copies
                copies of any   Witness statements, written or electronically
                            any witness                           electronically transcribed,
                                           question that are not privileged
      that are relevant to the accident in question                         by law.
                                                                 privileged by

   4. Produce all accident reports
                           reports relating
                                   relating the accident made the basis of this suit.

   5. Produce all documents given
                             given to employees
                                      employees of Family
                                                   Family dollar that relate to stacking
                                                                                stacking
      boxes and/or storing
                   storing boxes in the store.

   6. Produce all instructional material, policies,      safety material involving
                                          policies, and safety           involving how
      boxes are stored, including
                        including all materials  provided by
                                                 provided by  Defendants       any third
                                                                          and any
      parties.
      parties.

                    Videos showing
   7. Produce all videos              Where the accident made the basis of this suit
                           showing where
                                prior to this accident as well as the day
      occurred for the 24 hours prior                                 day of this accident.

               employment records for all employees
   8. Produce employment                     employees who worked at the store made the
      basis of this suit. This is restricted to all employees
                                                    employees who were present
                                                                        present the day
                                                                                    day
      before and the day
                     day of the accident made the basis of this suit.

   9. Produce all employment
                  employment manuals and safety         provided to Family
                                         safety manuals provided    Family Dollar
      employees.
      employees.




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                            PAGE 1 7
                                                                                             I
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                  Page 15 of 37 PageID 15



                                       “EXHIBIT C"
                                       "EXHIBIT C”

       PLAINTIFF’S
       PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANTS

ADMISSION NO. 1: Admit that you,      you, the Defendant, were aware that the boxes made the
                              if not properly
basis of this suit could fall if     properly positioned.
                                              positioned.

ADMIS SION NO. 2: Admit that the Defendant received a spoliation
ADMISSION                                             spoliation letter from Plaintiff.

ADMISSION NO. 3: Admit that the negligence                                   Defendant’s
                                        negligence of one or more of Defendant's
employees
employees was the sole proximate
                       proximate cause of the accident made the basis of this suit.

ADMISSION NO. 4: Admit that store employees
                                         employees were aware of the dangerous
                                                                     dangerous condition
made the basis of this suit the afternoon before this accident.

ADMISSION NO. 5: Admit that store employees
                                        employees were aware of the dangerous
                                                                    dangerous condition
made the basis of this suit the morning
                                morning before the accident.

ADMISSION NO. 6: Admit that store employeesemployees failed to remediate the dangerous
                                                                             dangerous
          prior to the accident made the basis of this suit.
condition prior

ADMISSION NO. 7: Admit that store employees
                                         employees failed to warn of the unreasonably
                                                                         unreasonably
dangerous
dangerous condition made the basis of this suit.

ADMISSION NO. 8: Admit that the entire accident made the basis of this suit was caught
                                                                                caught
       store’s surveillance cameras.
on the store's

ADMISSION NO. 9: Admit that the store'sstore’s Video          Videoed the stacking
                                                video cameras videoed     stacking of the
boxes prior
      prior the accident made the basis of this suit.




PLAINTIFFS' ORIGINAL PETITION AND FIRST REQUEST FOR DISCOVERY
PLAINTIFFS’                                                                         PAGE 18
                                                                                          8
                                                                                          I
                           Case 3:21-cv-00150-E Document 1 Filed 01/22/21                             Page 16 of 37 PageID 16



FORM NO. 353-3 -- CITATION
                  CITATION                                                                                                                ATTY
                                                                                                                                          ATTY

THE STATE
THE STATE OF TEXASTEXAS                                                                                                              CITATION
                                                                                                                                     CITATION


To:      FAMILY DOLLAR
                 DOLLAR
                                                        0F ITS LOCAL                                                                DC-20-18451
                                    0R PERSON 1N
                           OFFICER, OR
         BY SERVING ANY OFFICER,                 CHARGE OF
                                              IN CHARGE        LOCAL BUSINESS AT
                                                                              AT
         4311 LIVE OAK ST.
              LIVE OAK
                  TX 75204
         DALLAS, TX
         DALLAS,
                                                                                                                                 KATINA JACKSON, et al
                                                                                                                                 KATINA JACKSON,
GREETINGS:                                                                                                                                   Vs.
You have been sued. You may
                          may employ       attorney. If you
                               employ an attorney.      you or your  attorney do not file
                                                               your attorney         le a written                          FAMILY DOLLAR STORES OF TEXAS,
                                                                                                                                                   TEXAS,
Answer with the clerk who issued this citation by                  ofthe
                                               by 10 o'clock a.m. of  the Monday         following the expiration
                                                                          Monday next following        expiration of                  LLC, ct al
                                                                                                                                      LLC, et
twenty days
twenty             you were served this citation and petition,
        days after you                                                   judgment may
                                                     petition, a default judgment  may be taken against
                                                                                                  against you.
                                                                                                          you. Your
answer should be addressed to the clerk of the 68th District Court at 600 Commerce Street, Ste. 101,      Dallas, Texas
                                                                                                     101, Dallas,
75202.                                                                                                                                        THIS
                                                                                                                                      ISSUED THIS
                                                                                                                               let day
                                                                                                                               21st     of December,
                                                                                                                                    day of December, 2020
Said Plaintiff being KATINA JACKSON
               being KATINA

Filed in said Court 15th day of December, 2020 against
                    15th day                   against                                                                             FELICIA PITRE
                                                                                                                                   FELICIA
                                                                                                                                 Clerk District Courts,
                                                                                                                                                Courts,
FAMILY DOLLAR STORES
              STORES OF
                     OF TEXAS, LLC
                        TEXAS, LLC                                                                                               Dallas County,
                                                                                                                                        County, Texas
For Suit, said suit being           DC-20-18451, the nature of which demand is as follows:
                    being numbered DC-20-184SI,
Suit on PROPERTY                                    REQUEST FOR DISCLOSURE,
                                           petition REQUEST
        PROPERTY etc. as shown on said petition                      DISCLOSURE, PRODUCTION,
                                                                                       PRODUCTION,
                         INTERROGATORIES, copy
ADMISSIONS AND INTERROGATORIES,                 a copy of which accompanies this citation. Ifthis
                                                                accompanies                If this citation is not        By: CARLENIA BOULIGNY,
                                                                                                                          By: CARLENIA BOULIGNY, Deputy
                                                                                                                                                 Deputy
                    returned unexecuted.
served, it shall be retumed
                                                                                                                                 Attorney for Plainti'
                                                                                                                                 Attorney     Plaintiff
WITNESS: FELICIA PITRE, Clerk of  ofthe
                                      the District Courts of Dallas, County
                                                                     County Texas.                                                WINSTON
                                                                                                                                  WINSTON B. LINE LINE
Given under my                                               2 lst day
                                                   oice this 21st
            my hand and the Seal of said Court at office           day of December, 2020.                                         THE LINE
                                                                                                                                  THE       LAW FIRM
                                                                                                                                       LINE LAW    FIRM
                                                                                                                                    CENTRAL EXPWY
                                                                                                                             4131 N CENTRAL
                                                                                                                             4131               EXPWY #932
ATTEST: FELICIA PITRE, Clerk of
                             ofthe                             County, Texas
                                the District Courts of Dallas, County,
                                                                                                                                   DALLAS TX
                                                                                                                                   DALLAS    TX 75204
                                                                                                                                      214—821-2882
                                                                                                                                      214-821-2882
                                                                                                                                winston@linelawfirm.com
                                                                                                                                winston@linelawrm.com



                                                                                                                          DALLAS COUNTY
                                                                                                                             FEES
                                                                                                                             PAID
                       Case 3:21-cv-00150-E Document 1 Filed 01/22/21                        Page 17 of 37 PageID 17



                                                         OFFICER'S RETURN
                                                         OFFICER'S
            DC-20-l 8451
Case No. :: DC-20-18451
Court No.68th District Court
Style: KATINA JACKSON,
Style:        JACKSON, et al
Vs.
FAMILY DOLLAR STORES OF TEXAS,
                        TEXAS, LLC, ct al
                               LLC, et


Came to hand on the                     day of
                                        day                          ,, 20            , at                o'clock             .M. Executed at
                                    ,, within the County
                                                  County of                                    at                   o'clock          .M. on the
                   day
                   day of                                                     ,, 20                     ,, by
                                                                                                           by delivering
                                                                                                              delivering to the within named




Each in person,
        person, a true
                  ue copy                    together with the accompanying
                       copy of this Citation together          accompanying copy
                                                                            copy of this pleading,
                                                                                         pleading, having
                                                                                                   having first
                                                                                                          rst endorsed on same date of delivery.
                                                                                                                                       delivery.
The distance actually          by me in serving
             actually traveled by        serving such process
                                                      process was                     my fees are as follows: To certify
                                                                            miles and my                         certify which witness my
                                                                                                                                       my hand.
                For serving
                     sewing Citation      $
                For mileage
                    mileage             $                       of                            County,
                                                                                              County,
                For Notary
                    Notary               $                      by
                                                                by                                                        Deputy
                                                                                                                          Deputy
                                             (Must             if served outside the State of Texas.)
                                                      verified if
                                             (Must be veried                                  Texas.)
Signed
Signed and sworn to by
                     by the said                                   before me this           day
                                                                                             day of                                ,, 20          ,
To certify
   certify which witness my
                         my hand and seal of office.
                                             oice.



                                                                       g
                                                                           Notary Public
                                                                           Notary Public            l                            County
                                                                                                                                 County
                           Case 3:21-cv-00150-E Document 1 Filed 01/22/21                              Page 18 of 37 PageID 18



FORM NO. 353-3 -- CITATION
                  CITATION                                                                                                                ATTY
                                                                                                                                          ATTY

THE STATE
THE          TEXAS
    STATE OF TEXAS                                                                                                                   CITATION
                                                                                                                                     CITATION


To:               DOLLAR STORES OF TEXAS,
         FAMILY DOLLAR                     LLC d/b/a FAMILY DOLLAR STORE
                                    TEXAS, LLC
               FAMILY DOLLAR
         d/b/a FAMILY                                                                                                                DC-20- l 8451
                                                                                                                                     DC-20-18451
                                                          SERVICE COMPANY
         BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE
               CSC-LAWYERS INCO
         d/b/a CSC-LAWYERS
                   STREET SUITE 620
         21] E 7TH STREET
         211                                                                                                                      KATINA JACKSON,
                                                                                                                                         JACKSON, et al
                 TX 78701
         AUSTIN TX                                                                                                                           Vs.
                                                                                                                            FAMILY DOLLAR STORES OF TEXAS,
                                                                                                                                                    TEXAS,
GREETINGS:                                                                                                                             LLC,
                                                                                                                                       LLC, et al
You have been sued. You may
                          may employ
                               employ an attorney.
                                           attorney. If you
                                                         you or your
                                                                your attorney
                                                                      attorney do not file
                                                                                      le a written
Answer with the clerk who issued this citation by
                                               by 10                ofthe
                                                   10 o'clock a.m. of  the Monday        following the expiration
                                                                           Monday next following        expiration of
twenty  days
twenty days  after
             aer   you
                   you were served this citation and  petition,
                                                      petition, a default judgment  may
                                                                          judgment may    be taken against you. Your
                                                                                                   against you.                       ISSUED THIS
                                        ofthe
answer should be addressed to the clerk of the 68th District Court at 600 Commerce Street, Ste. 101, lOl,  Dallas, Texas       let day
                                                                                                                               21st day of December,
                                                                                                                                           December, 2020
75202.

Said Plaintiff being        JACKSON
               being KATINA JACKSON                                                                                                FELICIA PITRE
                                                                                                                                   FELICIA
                                                                                                                                 Clerk District Courts,
                                                                                                                                                Courts,
Filed in said Court 15th day
                         day of December, 2020 against
                                               against                                                                           Dallas County,
                                                                                                                                        County, Texas
FAMILY               0F TEXAS,
FAMILY DOLLAR STORES OF        LLC
                        TEXAS, LLC
For Suit, said suit being           DC-20-18451, the nature of which demand is as follows:
                    being numbered DC-20-18451,                                                                            By: CARLENIA BOULIGNY,
                                                                                                                           By: CARLENIA BOULIGNY, Deputy
                                                                                                                                                  Deputy
Suit on PROPERTY etc. as shown on said petition     REQUEST FOR DISCLOSURE,
                                           petition REQUEST          DISCLOSURE, PRODUCTION,
                                                                                       PRODUCTION,
                         INTERROGATORIES, a copy
ADMISSIONS AND INTERROGATORIES,                   copy of which accompanies                Ifthis
                                                                accompanies this citation. If this citation is not                Attorney for Plaintiff
                                                                                                                                  Attorney
served, it shall be returned unexecuted.                                                                                           WINSTON B. LINE
                                                                                                                                   WINSTON        LINE
                                                                                                                                   THE LINE
                                                                                                                                   THE       LAW FIRM
                                                                                                                                        LINE LAW
WITNESS: FELICIA PITRE, Clerk of  ofthe
                                      the District Courts of Dallas, County
                                                                     County Texas.                                                   CENTRAL EXPWY
                                                                                                                              4131 N CENTRAL     EXPWY #932
            my hand and the Seal of said Court at office
Given under my                                               let day
                                                   oice this 21st day of December, 2020.                                            DALLAS TX
                                                                                                                                    DALLAS    TX 75204
                                                                                                                                       214-821-2882
                                                                                                                                       214—821-2882
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, T
                                                                                                                                 winston@linelawfirm.com
                                                                                                                                 winston@linelawfirm.com



                                  CAR ENIA BO            IGNY
                       Case 3:21-cv-00150-E Document 1 Filed 01/22/21                       Page 19 of 37 PageID 19



                                                         OFFICER'S RETURN
                                                         OFFICER'S RETURN
Case No. : DC-20-18451
Court No.68th District Court
Style: KATINA JACKSON,
Style:                 ct al
              JACKSON, et a1

Vs.
FAMILY DOLLAR STORES OF TEXAS,
FAMILY                  TEXAS, LLC,
                               LLC, et
                                    ct al


Came to hand on the                      day of
                                         day                          ,, 20          , at                o'clock             .M. Executed at
                                     , within the County
                                                  County of
                                                                                      -
                                                                                              at                   o'clock          .M. on the
                   day
                   day of                                                     , 20                     ,, by delivering to the within named
                                                                                                          by delivering




Each in person,        copy of this Citation together
        person, a true copy                  together with the accompanying copy of this pleading,
                                                               accompanying copy         pleading, having first endorsed on same date of delivery.
                                                                                                   having rst                            delivery.
The distance actually          by me in serving
             actually traveled by        serving such process
                                                      process was           miles and my                           certify which witness
                                                                                      my fees are as follows: To certify         wimess my
                                                                                                                                         my hand.
                For serving
                     serving Citation     $
                                          S
                For mileage
                    mileage              $                       of                          County,
                                                                                             County,
                For Notary
                    Notary               S                       by
                                                                 by                                                      Deputy
                                                                                                                         Deputy
                                             (Must
                                             (Must be verified
                                                      veried ifif served outside the State of Texas.)
                                                                                              Texas.)
Signed
Signed and sworn to by
                     by the said                                  before me this             day
                                                                                             day of                               , 20           ,
To certify
   certify which wimess
                 witness my
                         my hand and seal of office.
                                             oice.

                                                                                                   '


                                                                         Notary
                                                                         Notary Public                                          County
                                                                                                                                County
                                                                                                                                                                           FILED
                                                                                                                                                            12/30/2020 9:40 AM
                                                                                                                                                            12/30/2020
                                                                                                                                                                 FELiuA    H HI:
                                                                                                                                                                 I-IzLICIA PITRE
                                                                                                                                                                            I

                        Case 3:21-cv-00150-E Document 1 Filed 01/22/21                               Page 20 of 37 PageID 20                                  DISTRICT CLERK
                                                                                                                                                          DALLAS CO.,CO., TEXAS
                                                                                                                                                         Daniel
                                                                                                                                                         Daniel Macias DEPUTY




FORM NO. 353-3 -- CITATION
                  CITATION                                                                                                                AITY
                                                                                                                                          ATTY

    STATE OF TEXAS
THE STATE
THE               TEXAS                                                                                                               CITATION
                                                                                                                                      CITATION


To:      FAMILY DOLLAR
         BY SERVING ANY OFFICER,                       0F I13                AT                                                       DC-20-18451
                                                                                                                                      DC-20-18451
                          OFFICER, OR PERSON IN CHARGE OF ITS LOCAL BUSINESS AT
         4311 LIVE OAK ST.
         DALLAS, TX 75204
         DALLAS.
                                                                                                                                 KA’I‘INA JACKSON, et
                                                                                                                                 KATINA JACKSON,   ct al
GREETINGS:                                                                                                                                  Vs.
                    .                               .     ou or your attorney do not file a written
                                                             oryouratmmeydonotleawm                                        FAMILYDOLLAR—STORES  0F TEXAS,
                                                                                                                           FAMILY DOLLAR STORES OF TEXA&
Answer with the clerk who issued this citation by
                                               by 10
                                                   10 o'clock am.
                                                              a.m.  of the Monday
                                                                           Monday next following                  of
                                                                                                       expiration of
                                                                                         following the expiration                        LLC,
                                                                                                                                         LLC, et al
twenty  days after you
twenty days        you were served this citation and petition,
                                                      petition, a default judgment may
                                                                  defaultjudgnent  may be taken against
                                                                                                  against you.
                                                                                                          you.  Your
                                               68th District Court at 600 Commerce Street, Ste. 101,
answer should be addressed to the clerk of the 65th                                                  10!, Dallas,
                                                                                                          Dallas, Texas
75202.                                                                                                                               ISSUED THIS
                                                                                                                              let day
                                                                                                                              21st        December, 2020
                                                                                                                                   day of December,
                            JACKSON
               being KATINA JACKSON
Said Plaintiff being

Filed in said Court 15th day of December, 2020 against
                         day of                against                                                                            FELICIA   PI'IRE
                                                                                                                                  FELICIA PITRE
                                                                                                                                Clerk District Courts,
                                                                                                                                               Courts,
FAMILY DOLLAR STORES
              STORES OF TEXAS, LLC
                        TEXAS, LLC
                                                                                                                                       County, Texas
                                                                                                                                Dallas County,
For Suit, said suit being
                    being numbered DON—Lax,
                                    DC-20-18451, the                  demmd is as follows:
                                                  die nature of which demand
Suit on PROPERTY etc. as shown on said petition     REQUEST FOR DISCLOSURE,
                                           petition REQUEST           DISCLOSURE, PRODUCTION,
                                                                                        PRODUCTION,
ADMISSIONS AND INTERROGATORIES,
                         IN'I‘ERROGATORIES, cow a copy  ofwhich
                                                       of which  accompanies                Ifthis
                                                                 accompanies this citation. If this citation is not       By: CARLENIA BOULIGNY,
                                                                                                                          By: CARLENIA BOULIGNY, Deputy
                                                                                                                                                 Deputy
served, it shall be returned unexecuted.
                                                                                                                                              Plaintiff
                                                                                                                                Attorney for Plaintiff
                                                                                                                                Attorney
WITNESS: FELICIA PITRE,
                    P1TRE, Clerk of the District Courts of Dallas,
                                                           Dallas, County
                                                                   County Texas.                                                 WINSTON B. LINE  LINE
            my hand and the Seal of said Court at office
Given under my                                              let day
                                                  oice this 21st day of December, 2020.
                                                                     ofDeeember,                                                 THE LINE
                                                                                                                                 THE         LAW FIRM
                                                                                                                                      LINE LAW
                                                                                                                                   CENTRAL EXPWY
                                                                                                                            413i N CENTRAL
                                                                                                                            4131                 EXPWY #1932
                                                                                                                                                        #932
ATTEST: FELICIA PITRE, Clerk of
                             ofthe           Com of Dallas,
                                the District Courts Dallas, County,
                                                            County, Texas                                                         DALLAS TX  TX 75204
                                                                                                                                     2 l 4-821 ~2882
                                                                                                                                     214-821-2882
                                                                                                                               winston®Iinelawfirm.com
                                                                                                                               winston@linelawfirm.com

                                 CARLE IA BOULI
                                                                                                                          DALLAS COUNTY
                                                                                                                              lehtS
                                                                                                                              PAID
                      Case 3:21-cv-00150-E Document 1 Filed 01/22/21                                         Page 21 of 37 PageID 21




                                                                 OFFICER'S RETURN
                                                                 OFFICER'S
            DC-20-l 8451
Case No. :: DC-20-18451
Court No.68th District Court
Style: KATINA JACKSON, et aI
                          al
Vs.
FAMILY               0F TEXAS, LLC, ct
FAMILY DOLLAR STORES OF             et al
                                       a1




Came to hand on the
                          '
                           B
                          1._              day of       0 eGeol'a-Or
                                                        A 9mm‘00r                   J, 20     A0
                                                                                              cl 0    , at    y 0 o'clock A
                                                                                                                "j
                                                                                                                 I
                                                                                                              e!io                  .M. Executed at                                ‘


a“ 1“’9
64..ciiH        S}
           mic SI-•
    --;1e. ocic       A cii to,c )1I”17csko,igwithin
                        '51th                                 of
                                                       County of
                                      751°,Qvithin the County                        )g)/IN D's
                                                                                  1.(3G      S                 at J.I.os"--
                                                                                                                  430$      o'clock p     .M.
                                                                                                                                           M. on the
                                                                                                                                                                             ‘ :3

           .A3
             ._           or
                      day of        llecem‘wr
                                    L\ecem'Sg r                                               ,,20
                                                                                                20   My
                                                                                                      b                      by delivering to the within named
                                                                                                                           ,,by
RM“ l)ailAr
Pr'iniit\ 130“” 5‘4 Seft,L,)
                    Yaw-m. cinq 0   tP;Cec or (WSW
                                  CHWQI‘               charm C.4
                                                    In C.1)0110
                                              pAA^ ir,          UPI?
                                                                  11-' ic2Cc-i $03 'fSS GI'
                                                                       lacedl .cvS:ist'S.S 6f L43“
                                                                                              LiSil 1-,'
                                                                                                    Live       , 1c St 6134153
                                                                                                        ,,e c.DVIC        sficis                            iri, 71-1,,oci
                                                                                                                                                            TX 7510‘”
           we, lie
4,isotgh Pcift2)
+Lw§vx           e
                         J     ./
                             CmJl
                        A-ri'c,ialc, mceisi
                                       mam      Sm tr\---ovie-
                                            l Slol-
                        Amara?

Each in person,                              togexer with the accompanying
                       copy of this Citation together
        person, a true copy                                   accompanying copy
                                                                           copy of this pleading,
                                                                                        pleading. having first endorsed on same date of delivery.
                                                                                                  having rst                            delivery.
The distance actually traveled by me in serving
                                         sewing such process
                                                      process was                    my fees are as follows: To certify
                                                                           miles and my                           certify which witness my
                                                                                                                                        my hand.
                  For serving
                      serving Citation     S   Z S . ”a
                  For mileage
                      mileage              $    ~——
                                                                         of                                   County,
                                                                                                              County,
                  For Notary
                      Notary               $
                                           $   r--                       by
                                                                         by                          KC ”mic!
                                                                                                        /66SO 1H?
                                                                                                              hi.4l -wok)
                                                                                                                     jc/J-0                       Deputy
                                                                                                                                                  Deputy




                                                %
                                                              veried ifserved
                                                     (Must be verified if served • rt. ide the State of Texas.)
                                                                                                     ofTexas.)
Sigied and sworn to by the said
Signed
                                     :ai of                      ¥r§
                                                                           before me this     9       day
                                                                                                      day of                 g 2&M
                                                                                                                            1)&e ff,ez M                                 &
                                                                                                                                                              , 20 ,Wla ,,
   certify which witness my
To certify               my hen             o cc.
                            han and seal of office.                                                                           ..



                                                                                                        aiffe.egiu,
                                                                              ‘
                                                                                  ‘2   a
                                                                                           NotaryPublic
                                                                                           Now              IQM/M                        ,                  CountLZZ.
                                                                                                                                                            County

                                                                                                                     ;\\\IIIMII,     1/4COUELINERENDONCERVANTE7
                                                                                                                                     IACOUELINERENDUNCERVANTEZ
                                                                                                                   :2
                                                                                                                \\““Ill,


                                                                                                                  : %,\,gvp,,z,,
                                                                                                                    ,v:„.14 .„?.;:-
                                                                                                                                  . Notalv
                                                                                                               F                            Public, State
                                                                                                                               o=NotauyPubiic.             of Texas t.
                                                                                                                                                    StateofTexas               l
                                                                                                                  e”:



                                                                                                                  1vipe••PNLI  ‘4:
                                                                                                                                 Comm
                                                                                                                               "'L: Comm.     Expires .)8-13-2024
                                                                                                                                                      -)8 --132024
                                                                                                                                                                    r

                                                                                                                                                                             I
                                                                                                                     s‘


                                                                                                                       mains“ N
                                                                                                                 d_ Afi4iio`              atal)/ ID
                                                                                                                                         Noxary   D 13262300E,
                                                                                                                                                    I32623001-
                                                                                                                                                                               FILED
                                                                                                                                                                1/11/2021
                                                                                                                                                                1/1 1/2021 3:32 PM
                                                                                                                                                                   JEI  If‘l A PETRE
                                                                                                                                                                                 THE
                        Case 3:21-cv-00150-E Document 1 Filed 01/22/21                                  Page 22 of 37 PageID 22                                 DISTRICT CL ERK   RK
                                                                                                                                                             DALLAS CO., TE   TEXASS
                                                                                                                                                           Deondria Grant DEPDEPUTY
                                                                                                                                                                                  TY




     NO. 353-3 -- CITATION
FORM No.          CITATION                                                                                                                 ATTY
                                                                                                                                           ATTY

THE STATE
    STATE OF TEXASTEXAS                                                                                                               CITATION

Tn:
To:      FAMILY DOLLAR
         EAMILY                   0F TEXAS, LLC
                           STORES OF
                  DOLLAR STORES                 dlbla FAMILY DOLLAR STORE
                                            LLC d/b/a               STORE
         d/b/a FAMILY DOLLAR
                                                                                                                                      DC-20-18451
                                                                                                                                      DC-20—18451
             SERVING ITS REGISTERED
         BY SERVING                                        SERVICE COMPANY
                          REGISTERED AGENT CORPORATION SERVICE
         d/h/a CSC-LAWYERS [NCO
         dlb/a CSC-LAWYERS   INCO
                   STREET SUITE
         211 E 7TH STREET  SUITE 620                                                                                               KATINA
                                                                                                                                   KATINA JACKSON, et
                                                                                                                                                   ct al
         AUSTIN TX
                 TX 78701
                     78701                                                                                                                    Vs.
                                                                                                                             FAMILY DOLLAR STORES
                                                                                                                                           STORES OF
                                                                                                                                                   OF TEXAS.
                                                                                                                                                      TEXAS,
GREETINGS:                                                                                                                              LLC, et al
You have been sued. You may
                          may employ        anomey. If you
                               employ an attorney.      you or your
                                                                your attorney
                                                                      attorney do not le
                                                                                      fi le a written
Answer with the clerk who issued this citation by
                                                by 10 o'clock am,   ofthe
                                                              a.m. of  the Monday
                                                                           Monday next following
                                                                                           following the expiration of
                                                                                                         expiration of
twenty  days
twenty days  after
             aer   you
                   you were served  this citation and petition,
                                                      petition. a default judgment may
                                                                          judgment may     be taken against you.
                                                                                                    against you.  Your                 ISSUED THIS
answer should be addressed to the clerk of  the 68th District Court at 600 Commerce Street, Ste. 101,
                                         ofthe                                                         101. Dallas, Texas       let day
                                                                                                                                21st day of December, 2020
75202.

Said Plaintiff being KATINA JACKSON
               being KATINA                                                                                                         FELICIA PURE
                                                                                                                                               PITRE                           l


                                                                                                                                  Clerk District Courts.
                                                                                                                                                 Courts,                       l
                    lSth day
Filed in said Court 15th day of December, 2020 against
                                               against                                                                            Dallas County,
                                                                                                                                         County, Texas                         l



FAMILY DOLLAR
       DOLLAR STORES
              STORES OF TEXAS, LLC
                        TEXAS, LLC
                                                                                                                                                                               t




For Suit, said suit being
                    being numbered DC-20-18451.            ofwhich
                                    DC-20-18451 the nature of which demand is as follows:                                   By: CARLENIA BOULIGNY,
                                                                                                                            By:                    Deputy
                                                                                                                                         BOUL1GNY, Deputy
Suit on PROPERTY etc. as shown on said petition     REQUEST FOR DISCLOSURE,
                                           petition REQUEST          DISCLOSURE, PRODUCTION,
ADMISSIONS AND INTERROGATORIES,
                         INTERROGATORIES, a copy  copy of which accompanies                lfthis
                                                                accompanies this citation. If this citation is not                Attorney for Plaintiff
                                                                                                                                  Attorney
served. it shall be returned unexecuted.                                                                                           WINSTON B. LINE                             l



                                                                                                                                   THE LINE LAW FIRM
WITNESS: FELlClA
           FELICIA PITRE, Clerk ofofthe
                                      the District Courts of Dallas,
                                                             Dallas, County
                                                                     County Texas.                                                   CENTRAL EXPWY #932
                                                                                                                              4131 N CENTRAL
Given under my
            my hand and the Seal of said Court at office     let day
                                                   ofce this 21st day of Dewmber,
                                                                         December, 2020.
                                                                                                                                    DALLAS TXTX 75204
                                                                                                                                       214-821-2882
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, T
                                                                                                                                 winston@linelawfirm.com
                                                                                                                                 winston@linelawrm.mm


                           By
                                  CAR ENIA BO1 1GNY
                            Case 3:21-cv-00150-E Document 1 Filed 01/22/21                              Page 23 of 37 PageID 23




                                                                   OFFICER'S RETURN
   Case No. : DC-20-18451
              DC-2018451
   Court No.68th District Court
   Style: KATINA JACKSON, et
   Style:                 ct al
   Vs.
    Vs,
   FAMILY DOLLAR STORES OF TEXAS, LLC, ct
                                       et al
                                          a]



   Came to hand on the           a3
                                ,‘.7,3           day           km
                                                 day of keVe.lorgee,             ,, 20 ,..,6
                                                                                        0                 2300
                                                                                                    ,, at 9:00                o'clock     Xi         .M. Executed at
                l
                                                        A

a?”
                        .
ji/ E 7'/4 /51,40.0_ebfki                       County of
                          7z 4- 1 ,, within the County                  Inux
                                                                        TYR/Lilif
                                                                                                    -
                                                                                                            at           g    00
                                                                                                                         g' 5 00        o'clock      4
                                                                                                                                                     A          .M. on the
                2/
                2/
                               0/
                           day of
                           dayof               DFW
                                        ,OeCeneM                                        ,. 20    ga
                                                                                                ...re                     ,, by delivering to the within named
                                                                                                                             by delivering
  7---aml
      111.4           L’aA / /47-",
                     /25-1*.i7  All ei‘
                                    f'.  ‘ '
                                         7?-/a/,
                                             I;  L/ r               I
                                                                    4/IA4l laIt.miZ
                                                                                   I
                                                                                     A'hl.)
                                                                                    004,       ’11 3)-e_’ f,/11
                                                                                        -&aA '44              / 4 1=0,  41//
                                                                                                                      tn,
                                                                                                                             I
                                                                                                                                 4' I. 14' .‘              |




                                                                                                                                                                             .



    ‘ ‘
  iikizzArg
                                                            .       i

                                                                       ,
                                                                                 v




                                                                 a. .`.vr . 4InitomA4
                                                      A» 1/114 4 ow                           ,u.’.’.’ 7,1
                                                                                         A; ildvter/e(
                                                                                                        ‘




                                                                                                                       9D - Ddeie - s -9’ 7,2
                                                                                                             I 48 -3eI’ll/II               , -,?/40)
                                                                                                                                            —
                                                                                                                                              -.. x                                  I)
          '1"
                                                                                                I           I
   Each m
        in person
           person, a true copy  ofthls
                          copy of                together with the accompanying
                                   this Citation together          accompanying copy
                                                                                copy of this pleading,
                                                                                             pleading, having
                                                                                                       havmg first
                                                                                                              rst endorsed on same date of delivery.
                                                                                                                                           delivery
   The distance actually
                actually traveled by
                                  by me in serving
                                            serving such process
                                                          process was                     my fees are as follows: To certify
                                                                                miles and my                         certify which witness my
                                                                                                                                           my hand
                                                                                                                                              hand.
                        For serving
                            serving Citation    $3:—
                        For mileage
                            mileage              -a
                                                  $
                                                           '
                                                                            of                              C unty,
                                                                                                            County,
                       For Notary
                           Notary                $s.                        b               ’                                       3           4aeptity
                                                          (Must be verified ifs tved
                                                                                  ed ouside                Texas“ $ 33 ar.3„
                                                                                      outside the State of TexasT-T    39‘
   Signed
   Signed and sworn to by
   To certify
                       by the said
      certify which witness my
                                           mag
                                          eth 7Abielle.,/

                            my hand and seal of office.
                                                o'ce
                                                            g 74
                                                            EV                 before me this    ®a 7Z day
                                                                                                         day of


                                                                                                        W11,
                                                                                                                          -
                                                                                                                                        W
                                                                                                                                   ,-v_e-s-La-eery
                                                                                                                                                                20
                                                                                                                                                               ,20       d       ,




                                                                                     Notary Public
                                                                                     Notary                           5W
                                                                                                                      4,2//a4                            Council—
                                                                                                                                                            774'
                                                                                                                                                         County

                                                                                                                   t         IACOUELINERENDONCERVANTEZ
                                                                                                                             iAcoutuNEaENDUNCERVANTEz
                                                                                                                                                                 1   '




                                                                                                                    •              Public State
                                                                                                                            Notary Public,      of Texas
                                                                                                                will";

                                                                                                                                           StateofTexas
                                                                                                                $3“ “Sigma;
                                                                                                                         •=N01ary
                                                                                                                         fff’:
                                                                                                                  U




                                                                                                                g,°F        Comm.
                                                                                                                            Comm. Expires
                                                                                                                   ”0m“w“ Notary
                                                                                                                                    Expires 08-13-2024
                                                                                                                                             08-13-2024
                                                                                                                                       ID 132623008
                                                                                                                               Notary iD   332623008
Case 3:21-cv-00150-E Document 1 Filed 01/22/21                                             Page 24 of 37 PageID 24



      SENDER COMPLETE
      SENDER: COMPLETE THIS SECTION
                       THIS SECTION                            COMPLETE THIS SECTION
                                                               COMPLETE                 DELIVERY
                                                                                     0N DELIVERY
                                                                             SECTION ON

      I
      • Complete items
                    Items 1,1, 2,
                               2. and 3.                       A. Signatur
      l
      l• Print your
               your name and address on the reverse
         so that we can return the card to you.
                                                               x                      MO                                g 23:"?ressee
                                           you.                      ,
      I
      • Attach this card to the back of the mailpiece,
                                            maifpiece,
                                                               B' Recewed by (Pn’ed
                                                                         A

                                                                                             Name)                 G-       fDeI‘Very
         or on the front if space permits.                                                                     [ZTm
                                                                                                                  1 ZO
      1. Article Addressed to:
      I.                                                       D. Is delivery address different from item I?
                                                                  Is delivery                                 UrYes
                                                                                                          1?‘ ID Yes

     1am“
     fa fAil          \ar 5'
                   DOkkav        S bra     0LfTe xcts
                                    " -e)> of    XQS                 YES. enter delivery
                                                                  if YES,
                                                                  If            delivery address below:       D No
                                                                                                              tJ


     CORPORATION
     conpannousrkwcsSERVICE COMPANY
                            COMPANY
         211
         211 E.
             e. 7th
                7m STREET.,
                    siren, #620
                            #520

                                                             3. Service TypeType                           D Priority
                                                                                                           0 Priority Mail Express®
                                                             D Adult Signature
          lilefhin                                           0
                                                             U Adult Signature Restricted Delivery
                                                             0
                                                             U Certified
                                                             0  Cenied Mall®
                                                                          Ma|l®
                                                                                                           D Registered
                                                                                                           0
                                                                                                           0
                                                                                                             Delivery
                                                                                                             Revlsetered
                                                                                                                          Mall”
                                                                                                             Registered Mailmt
                                                                                                           D Registered Mail Restricted
                                                                                                           D Return Receipt
                9590 9402 4972 9063 4048 11
                                         '1 1                0D Certified Mail Restricted Delivery
                                                                                            Delivery       0          Receipt for
                                                             0D Collect on
                                                                         an Delivery
                                                                             Delivery                        Merchandise
            .                               .
                                                                                       Heatcted Delivery
                                                                Collect on Delivery Restricted    Dame”    D Signature
                                                                                                           0   I         Confirmations"'
                                                                                                             gemggiggnmaonm
                                                                                                                 na
      2. Article Number (Transfer      sen/Ice label)
                        (Transfer from service                E '—ured                                     U Signature
 l
                                                              —          Mail
                                                                E‘ffgg‘aael‘vew                            0 Signature Confirmation
                                                                                                                         Conrmauon

          7018
          71115 3090 Dunn 5972
                amen D000      ems
                          Ewe 2146                       u
                                                                    ured
                                                                     red Mail
                                                                    2mm;
                                                                    er
                                                                         Ma' l Restricted
                                                                       $500)
                                                                                           Del”V
                                                                               Reslr‘ cred Delivery
                                                                                               ve            Resmmed Delivery
                                                                                                             Restricted   DEHVSTY


      PS Form
      PS      381 1, July
         Form 3811,       2015 PSN 7530-02-000-9053
                     July 2015                                                                                  Return Receipt
                                                                                                       Domestic Return Receipt             z
                                                                                                                FILED
                                                                                                    1/12/2021
                                                                                                    1/12/2021 2:21
                                                                                                              2:21 PM
                                                                                                       FELICIA PITRE
      Case 3:21-cv-00150-E Document 1 Filed 01/22/21            Page 25 of 37 PageID         25     DISTRICT CLERK
                                                                                                 DALLAS CO., TEXAS
                                                                                              Rosa Delacerda DEPUTY


                                   CAUSE NO. DC-20-18451
                                   CAUSE     DC-20- 1 8451

KATINA JACKSON
KATINA JACKSON AND EUGENE
                   EUGENE                       §          IN THE DISTRICT COURT
WIMBERLY,
WIMBERLY,

         Plaintiffs,
         Plaintiffs,

VS.
vs.                                                        DALLAS COUNTY,
                                                           DALLAS         TEXAS
                                                                  COUNTY, TEXAS

FAMILY  DOLLAR STORES OF TEXAS,
FAMILY DOLLAR            TEXAS,
LLC,
LLC, D/B/A FAMILY
           FAMILY DOLLAR
                  DOLLAR STORE
      FAMILY DOLLAR
D/B/A FAMILY DOLLAR AND
FAMILY  DOLLAR,
FAMILY DOLLAR,

         Defendants.                                            JUDICIAL DISTRICT
                                                           68TH JUDICIAL DISTRICT

                          FAMILY DOLLAR
                DEFENDANT FAMILY
                DEFENDANT        DOLLAR STORES
                                        STORES OF TEXAS, LLC'S
                                                  TEXAS, LLC'S
                 ORIGINAL ANSWER
                 ORIGINAL                    FOR DISCLOSURE
                          ANSWER AND REQUEST FOR DISCLOSURE

                   FAMILY DOLLAR
         COMES NOW FAMILY DOLLAR STORES OF TEXAS, LLC (incorrectly
                                           TEXAS, LLC (incorrectly named as

"Family                         LLC, d/b/a Family
"Family Dollar Stores of Texas, LLC,       Family Dollar Store d/b/a Family
                                                                     Family Dollar and Family
                                                                                       Family

Dollar")
Dollar") ("Defendant
         ("Defendant Family
                     Family Dollar")
                            Dollar") and files
                                         les   this,
                                               this, its Original
                                                         Original Answer and Request
                                                                             Request for

Disclosure and, in support
                   support thereof, would show the Court as follows:

                                           I.
                                     GENERAL DENIAL
                                     GENERAL  DENIAL
         Defendant Family
                   Family Dollar places
                                 places in issue all matters contained in Plaintiffs' Original
                                                                                      Original

Petition and any
             any amendments thereto, by
                                     by general         pursuant to Rule 92 of the Texas Rules
                                        general denial, pursuant

of Civil Procedure.

                                            II.
                                       JURY DEMAND
                                       JURY DEMAND

         Defendant Family
                   Family Dollar respectfully
                                 respectfully demands a trial by jury.
                                                              by jury.

                                               III.

         Defendant Family
                   Family Dollar asserts that the alleged
                                                  alleged dangerous
                                                          dangerous condition was open
                                                                                  open and



DEFENDANT FAMILY
          FAMILY DOLLAR STORES OF
                 DOLLAR STORES OF TEXAS, LLC'S
                                  TEXAS, LLC'S
ORIGINAL ANSWER
ORIGINAL            REQUEST FOR
         ANSWER AND REQUEST FOR DISCLOSURE                                                  PAGE 11
                                                                                            PAGE
                                                                          8186324 v1
                                                                                  vl (79656.00086.000)
                                                                                     (7965600086000)
   Case 3:21-cv-00150-E Document 1 Filed 01/22/21                Page 26 of 37 PageID 26



obvious and/or known to Plaintiff Katina Jackson ("Plaintiff
                                                 ("Plaintiff Jackson").
                                                             Jackson").

                                                    IV.
                                                    IV.

                 Family Dollar asserts that Plaintiff Jackson was
       Defendant Family                                       was negligent
                                                                  negligent with respect
                                                                                 respect to the

occurrence in question
              question and that her negligence,
                                    negligence, fault, assumption
                                                       assumption of the risk, acts and/or

omissions were the sole proximate
                        proximate cause, or in the alternative, a contributing
                                                                  contributing proximate
                                                                               proximate cause of

this occurrence     Plaintiffs‘ damages,
     occurrence and Plaintiffs'          if any.
                                damages, if any.

                                                    V.

       Defendant Family
                 Family Dollar asserts that in accordance with Section 33.013 of the Texas

Civil Practice & Remedies Code, this Defendant may
                                               may not be held jointly
                                                               jointly and severally
                                                                           severally liable for

any
any amount of damages
              damages claimed herein unless the percentage
                                                percentage of responsibility
                                                              responsibility of this Defendant

when compared
     compared with that of each responsible party, each settling
                                responsible party,      settling person,
                                                                 person, and each responsible
                                                                                  responsible

third party,
      party, is greater
                greater than fifty percent (50%).
                             fty percent   (50%).

                                                    VI.

       Defendant Family
                 Family Dollar alleges      Plaintiffs‘ claims for damages
                               alleges that Plaintiffs'            damages are barred in whole

or in part,
      part, due to their failure to mitigate
                                    mitigate damages.
                                             damages.

                                                    VII.

                 Family Dollar asserts that Plaintiffs'
       Defendant Family                     Plaintiffs‘ claims are barred in whole or in part
                                                                                         part in

that Plaintiff Jackson's injuries
                         injuries and/or damages, if any,
                                         damages, if any, are the result, in whole or in part,
                                                                                         part, of a

preexisting
preexisting and/or subsequent
                   subsequent condition(s)
                              condition(s) and/or disability,
                                                  disability, and are not the result of any
                                                                                        any act

and/or omission of this Defendant.

                                                VIII.
                                                VIII.

                 Family Dollar invokes the limitation on liability
       Defendant Family                                  liability for medical or health care

expenses
expenses as provided by section 41.0105 of the Texas Civil Practice and Remedies Code.
            provided by


DEFENDANT FAMILY
          FAMILY DOLLAR STORES OF
                 DOLLAR STORES OF TEXAS, LLC‘S
                                  TEXAS, LLC'S
ORIGINAL ANSWER
ORIGINAL            REQUEST FOR
         ANSWER AND REQUEST FOR DISCLOSURE                                                     PAGE 2
                                                                                               PAGE
                                                                             8186324 v1
                                                                                     vl (79656.00086.000)
                                                                                        (7965600086000)
   Case 3:21-cv-00150-E Document 1 Filed 01/22/21                 Page 27 of 37 PageID 27



Specically, Plaintiff Jackson is limited to recovery
Specifically,                               recovery of medical or health care expenses
                                                                               expenses actually
                                                                                        actually

paid
paid or incurred by
                 by or on behalf of Plaintiff Jackson, not to include amounts adjusted,
                                                                              adjusted, discounted

or written-off.

                                                 IX.

                     Family Dollar asserts that Plaintiff Jackson's damages
           Defendant Family                                         damages with respect
                                                                                 respect to loss of

earnings
earnings and/or loss of earning
                        earning capacity, if any,
                                capacity, if any, are limited to a net loss after reduction for

income tax payments    unpaid tax liability
           payments or unpaid               pursuant to any
                                  liability pursuant    any federal income tax law, pursuant
                                                                                    pursuant to

        18.091 of the Texas Civil Practice and Remedies Code.
section 18.091

                                                  X.
                                                  X.

           Defendant Family
                     Family Dollar hereby
                                   hereby invokes its entitlement to all definitions,
                                                                         denitions,   instructions,

defenses and limitations provided    Chapter 41 of the Texas Civil Practice and Remedies Code,
                                  by Chapter
                         provided by

including
including but not limited to, sections 41.003, 41
                                               41.004,
                                                  .004, 41.005, 41.006, 41
                                                                        41.007,
                                                                           .007, 41.008, 41.009 and

41.012.
41 .012.

                                                 XI.
                                                 XI.

           Defendant Family
                     Family Dollar denies any
                                          any alleged
                                              alleged act or omission under the circumstances

       justify any
herein justify any claim for exemplary
                             exemplary or punitive
                                          punitive damages.
                                                   damages. Such claims as against
                                                                           against Defendant

Family
Family Dollar are in violation of the 5th and 14th
                                              14th Amendments to the United States Constitution,


and Article 1,                l9 of the Texas Constitution, in that such claims as made are
            1, sections 3 and 19

arbitrary,
arbitrary, unreasonable, and in violation of Defendant Family
                                                       Family Dollar"s rights
                                                                       rights to due process
                                                                                     process and

equal protection of the law. Plaintiffs' claims are unconstitutionally
equal protection                                    unconstitutionally vague
                                                                       vague to the extent that any
                                                                                                any

claims of Plaintiffs against
                     against Defendant Family
                                       Family Dollar should be proven
                                                               proven beyond
                                                                      beyond a reasonable

doubt under the 6th Amendment of the United States Constitution, as opposed
                                                                    opposed to a mere clear and

convincing
convincing evidence.       Defendant Family                             any claim for punitive
                                     Family Dollar further asserts that any           punitive


DEFENDANT FAMILY
          FAMILY DOLLAR STORES OF
                 DOLLAR STORES OF TEXAS, LLC'S
                                  TEXAS, LLC'S
ORIGINAL ANSWER
ORIGINAL            REQUEST FOR
         ANSWER AND REQUEST FOR DISCLOSURE                                                      PAGE 3
                                                                                                PAGE
                                                                              8186324 v1
                                                                                      vl (79656.00086.000)
                                                                                         (7965600086000)
   Case 3:21-cv-00150-E Document 1 Filed 01/22/21                Page 28 of 37 PageID 28



damages
damages in a civil matter constitutes an excessive fine  Violation of the 8th Amendment to the
                                                   ne in violation


United States Constitution.

                                               XII.
       Pursuant to Rule 193.7
                        193.7 of the Texas Rules of Civil Procedure, Defendant Family
                                                                               Family Dollar

hereby places
hereby places the parties
                  parties to this suit on notice of its intent to use all documents produced
                                                                                    produced by
                                                                                             by the

parties
parties in response
           response to written discovery
                               discovery in all pretrial
                                                pretrial proceedings
                                                         proceedings and/or at trial of the above-

entitled and numbered cause.

                                        XIII.
                                        XIII.
                               REQUEST FOR DISCLOSURE
                                           DISCLOSURE
                        194 of the Texas Rules of Civil Procedure, Defendant Family
       Pursuant to Rule 194                                                  Family Dollar

requests that Plaintiffs disclose the information set forth in items (a)-(1)
requests                                                             (a)-(l) of Rule 194.2
                                                                                     194.2 of the

Texas Rules of Civil Procedure within
                               Within thirty
                                      thirty (30) days after service of this Request.
                                             (30) days                       Request.

       WHEREFORE,
       WHEREFORE, PREMISES CONSIDERED,
                           CONSIDERED, Defendant Family
                                                 Family Dollar prays
                                                               prays that

Plaintiffs take nothing                               Family Dollar recover
                        by their suit, that Defendant Family
                nothing by                                          recover all costs, and for such

other and further relief to which Defendant Family
                                            Family Dollar may
                                                          may show itself to be justly
                                                                                justly entitled,

both at law and in equity.
                   equity.




DEFENDANT FAMILY
          FAMILY DOLLAR STORES OF
                 DOLLAR STORES OF TEXAS, LLC'S
                                  TEXAS, LLC'S
ORIGINAL ANSWER
ORIGINAL            REQUEST FOR
         ANSWER AND REQUEST FOR DISCLOSURE                                                     PAGE 4
                                                                                               PAGE
                                                                             8186324 v1
                                                                                     vl (79656.00086.000)
                                                                                        (7965600086000)
   Case 3:21-cv-00150-E Document 1 Filed 01/22/21              Page 29 of 37 PageID 29



                                           Respectfully submitted,
                                           Respectfully

                                           KANE RUSSELL
                                           KANE         COLEMAN LOGAN
                                                RUSSELL COLEMAN LOGAN PC



                                           By:
                                           By:     /S/Kenneth
                                                   /s/ Kenneth C. Riney
                                                                  Rinev
                                                   Kenneth C. Riney
                                                               Riney
                                                   State Bar No. 24046721
                                                   E-Mail: kriney@krcl.com
                                                           kriney@krc1.com
                                                   Clayton
                                                   Clayton S. Carter
                                                   State Bar No. 24120750
                                                   E-Mail: ccarter@krcl.com
                                                           ccarter@krcl.com


                                           901 Main Street, Suite 5200
                                           901
                                           Dallas, Texas 75202
                                           Telephone:
                                           Telephone:     (214)
                                                          (214) 777-4200
                                           Facsimile:     (214)
                                                          (214) 777-4299

                                           ATTORNEYS FOR
                                           ATTORNEYS FOR DEFENDANT
                                                         DEFENDANT
                                           FAMILY DOLLAR STORES
                                           FAMILY DOLLAR STORES OF TEXAS, LLC
                                                                   TEXAS, LLC

                               CERTIFICATE OF SERVICE
                               CERTIFICATE    SERVICE
       The undersigned
            undersigned hereby
                           hereby certifies
                                  certies    that a true and correct copy
                                                                     copy of foregoing
                                                                             foregoing has been
served on the 12th
              12th day
                   day of January
                          January 2021,   as follows:

       VIA E-SERVICE: winstonAlinelawfirm.com
                      winston@linelawrm.com
       Winston B. Line
                           PLLC
       The Line Law Firm, PLLC
       4131 N. Central Expressway,
                       Expressway, Suite 932
       Dallas, Texas 75204



                                           /s/Kenneth
                                           /s/ Kenneth C. Riney
                                                          Rinev
                                           Kenneth C. Riney
                                                       Riney




DEFENDANT FAMILY
          FAMILY DOLLAR STORES OF
                 DOLLAR STORES OF TEXAS, LLC'S
                                  TEXAS, LLC'S
ORIGINAL ANSWER
ORIGINAL            REQUEST FOR
         ANSWER AND REQUEST FOR DISCLOSURE                                                   PAGE 5
                                                                                             PAGE
                                                                           8186324 v1
                                                                                   vl (79656.00086.000)
                                                                                      (7965600086000)
       Case 3:21-cv-00150-E Document 1 Filed 01/22/21                 Page 30 of 37 PageID 30
                         Automated Certificate of eService
                                       was created by
This automated certificate of service was             by the efiling
                                                             efiling system.
                                                                     system.
The filer served this document via email generated
                                           generated by by the efiling
                                                               efiling system
                                                                       system
on the date and to the persons
                         persons listed below.  The  rules governing
                                                           governing
certificates of service have not changed.
                                 changed. Filers must still provide
                                                             provide a
certificate of service that complies
                            complies with all applicable
                                              applicable rules.
Vicki Sedon on behalf of Kenneth Riney
                                 Riney
        24046721
Bar No. 24046721
vsedon@krcl.corn
vsedon@krcl.com
Envelope
Envelope ID: 49630954
             1/13/2021 10:56 AM CST
Status as of 1/13/2021

Associated Case Party:
                Party: KATINA JACKSON

Name               BarNumber Email                      TimestampSubmitted Status
                                                        TimestampSubmitted
Winston B.Line               winston@linelawfirm.com
                             winston@linelawfirm.com    1/12/2021
                                                        1/12/2021 2:21:59 PM    SENT



Associated Case Party:                         TEXAS, LLC
                Party: FAMILY DOLLAR STORES OF TEXAS,

Name                 BarNumber Email                  TimestampSubmitted Status
                                                      TimestampSubmitted
LISA ENDTRICHT                  lendtricht@krcl.com
                                lendtricht@krcl.com   1/12/2021
                                                      1/12/2021 2:21:59
                                                                2:21 :59 PM    SENT

Vicki Sedon                     vsedon@krcl.com
                                vsedon@krcl.com       1/12/2021
                                                      1/12/2021 2:21:59
                                                                2:21 :59 PM    SENT

ASHLEY RIVERA                   arivera@krcl.com
                                arivera@krcl.com      1/12/2021
                                                      1/12/2021 2:21:59
                                                                2:21 :59 PM    SENT
Kenneth C.Riney
        C.Riney                 kriney@krcl.com
                                kriney@krcl.com       1/12/2021
                                                      1/12/2021 2:21:59
                                                                2:21 :59 PM    SENT

Clayton
Clayton S.Carter                ccarter@krcl.com
                                ccarter@krcl.com      1/12/2021
                                                      1/1 2/2021 2:21:59
                                                                 2:21 :59 PM   SENT
                                                                                                                                     FILED
                                                                                                                       1/22/2021 9:23 AM
                                                                                                                          FELICIA PITRE
              Case 3:21-cv-00150-E Document 1 Filed 01/22/21                       Page 31 of 37   PageID 31           DISTRICT CLERK
KANE RUSSELL                                                                                          Direct (2
                                                                                                             (214)
                                                                                                                    CARTER
                                                                                                        CLAYTON DALLAS
                                                                                                                   777-4218
                                                                                                                              CO., TEXAS
                                                                                                                    f5AriNsco.,
                                                                                                                tk&11134-2clii-d
                                                                                                                Rosa  Delacerda  a DEPUTY
COLEMAN LOGAN                                                                                        Email ccarter@krcl.com




                                                      January 22, 2021


         By E-Filing
         Rhonda Pinson, Court Coordinator
            th
         68
         68th  Judicial District Court
         Dallas County, Texas

                      Re:     Cause No. DC-20-18451; Katina Jackson vs. Family Dollar Stores of    of Texas, LLC,
                                                                                       th
                              d/b/a Family Dollar Store d/b/a Family Dollar; In the 68
                                                                                    68th  Judicial District Court,
                              Dallas County, Texas

         Dear Ms. Pinson:
                This correspondence will confirm payment of the Jury Fee in the above-referenced matter
         on behalf of Family Dollar Stores of Texas, LLC.

                      If you have any questions, please feel free to contact me.
                                                            Very truly yours,
                                                            KANE RUSSELL COLEMAN LOGAN PC



                                                            By: /s/ Clayton S. Carter                       .
                                                               Clayton Carter
         CC/vs

         cc via e-service:
                      Winston B. Line




Dallas                   Houston
901       Street         5051 \Yesth   er Road
Suite 5200               Suite 1000
Dallas. Texas 75202      Houston Texas 77056                                               8213877v1 (79656.00086.000)
214.777.4200             713.425 7400
       Case 3:21-cv-00150-E Document 1 Filed 01/22/21             Page 32 of 37 PageID 32
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Vicki Sedon on behalf of Kenneth Riney
Bar No. 24046721
vsedon@krcl.com
Envelope ID: 49931598
Status as of 1/22/2021 11:16 AM CST

Associated Case Party: KATINA JACKSON

Name               BarNumber Email                   TimestampSubmitted Status
Winston B.Line               winston@linelawfirm.com 1/22/2021 9:23:55 AM    SENT



Associated Case Party: FAMILY DOLLAR STORES OF TEXAS, LLC

Name                 BarNumber Email               TimestampSubmitted Status
LISA ENDTRICHT                  lendtricht@krcl.com 1/22/2021 9:23:55 AM    SENT
ASHLEY RIVERA                   arivera@krcl.com   1/22/2021 9:23:55 AM     SENT

Kenneth C.Riney
        C.Riney                 kriney@krcl.com    1/22/2021 9:23:55 AM     SENT

Clayton S.Carter                ccarter@krcl.com   1/22/2021 9:23:55 AM     SENT
Vicki Sedon                     vsedon@krcl.com    1/22/2021 9:23:55 AM     SENT
Details                                                                                          Page 1 of 5

          Case 3:21-cv-00150-E Document 1 Filed 01/22/21               Page 33 of 37 PageID 33




            Case Information
            Case Information

            DC-20-18451 I KATINA JACKSON, et al vs. FAMILY DOLLAR STORES OF TEXAS, LLC, et al

            Case Number                   Court                          Judicial Officer
            DC-20-18451                   68th District Court            HOFFMAN, MARTIN
            File Date                     Case Type                      Case Status
            12/15/2020                    PROPERTY                       OPEN




            Party
            Party

            PLAINTIFF                                                    Active Attorneys 
                                                                                          v
            JACKSON, KATINA                                              Lead  Attorney
                                                                         Lead Attorney
                                                                         LINE,  WINSTON B.
                                                                         LINE, WINSTON      B.
                                                                         Retained




            DI AlAITIED
                                                                         Active Attorneys 
                                                                                          v
            WIMBERLY, EUGENE                                             Lead  Attorney
                                                                         Lead Attorney
                                                                         LINE,  WINSTON B.
                                                                         LINE, WINSTON      B.
                                                                         Retained




            DEFENDANT                                                    Active Attorneys 
                                                                                          v
            FAMILY DOLLAR STORES OF TEXAS, LLC                           Lead  Attorney
                                                                         Lead Attorney
             Aliases                                                     RINEY, KENNETH
                                                                         RINEY,   KENNETH C C
             Aliases
                                                                         Retained
             DBA FAMILY
             DBA         DOLLAR STORE
                  FAMILY DOLLAR STORE
             DBA FAMILY
             DBA         DOLLAR
                  FAMILY DOLLAR
            Address
            Address




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                           1/22/2021
Details                                                                      Page 2 of 5
      Case 3:21-cv-00150-E Document 1 Filed 01/22/21      Page 34 of 37 PageID 34

          BY SERVING ITS REGISTERED AGENT, CORPORATION
          SERVICE COMPANY
          211 E. 7TH STREET, SUITE 620
          AUSTIN TX 78701




          FAMILY DOLLAR

          Address
          Address
          BY SERVING ANY OFFICER OR PERSON IN CHARGE
          4311 LIVE OAK ST
          DALLAS TX 75204




          Events and
          Events and Hearings
                     Hearings


            12/15/2020 NEW CASE FILED (OCA) - CIVIL


            12/15/2020 ORIGINAL PETITION •


            ORIGINAL PETITION


            12/15/2020 ISSUE CITATION 


            FAMILY DOLLAR STORES OF TEXAS, LLC - ATTY

            FAMILY DOLLAR - ATTY


            12/21/2020 CITATION 


            Served
            12/23/2020
            Anticipated Server
            ATTORNEY

            Anticipated Method
                 n' Serve.
            PRIVATE PROCESS SERVER




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0       1/22/2021
Details                                                                         Page 3 of 5
      Case 3:21-cv-00150-E Document 1 Filed 01/22/21         Page 35 of 37 PageID 35

          Returned
          12/30/2020
          Comment
          FAMILY DOLLAR


          12/21/2020 CITATION 


           Served
          12/31/2020
          1213112020
           Anticipated Server
          ATTORNEY
          ATTORNEY

           Anticipated Method
           Actual Server
          OUT OF COUNTY

          Returned
          01/11/2021
           Comment
          FAMILY DOLLAR STORES OF TEXAS, LLC


          12/30/2020 RETURN OF SERVICE 


          EXECUTED CITATION - FAMILY DOLLAR

             Comment
             EXECUTED CITATION - FAMILY DOLLAR


           01/11/2021 RETURN OF SERVICE 


          EXECUTED CITATION: FAMILY DOLLAR STORES OF TEXAS, LLC


             EXECUTED CITATION: FAMILY DOLLAR STORES OF TEXAS, LLC


           01/12/2021 ORIGINAL ANSWER - GENERAL DENIAL 


           ORIGINAL ANSWER - FAMILY DOLLAR STORES OF TEXAS LLC


           01/22/2021 JURY DEMAND 


          JURY DEMAND




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0          1/22/2021
Details                                                                                  Page 4 of 5
      Case 3:21-cv-00150-E Document 1 Filed 01/22/21              Page 36 of 37 PageID 36



          Financial
          Financial


                     Financial Assessment
               Total Financial Assessment                                       $324.00
                                                                                $324.00
                     Payments and
               Total Payments   and Credits
                                    Credits                                     $324.00
                                                                                $324.00


           12/17/2020   Transaction                                            $324.00
                                                                               $324.00
                        Assessment
                        Assessment

           12/17/2020
           12/17/2020   CREDIT CARD
                        CREDIT CARD --         Receipt #
                                               Receipt   78628-
                                                       # 78628-   JACKSON,
                                                                  JACKSON,    ($324.00)
                                                                              ($324.00)
                                (DC)
                        TEXFILE (DC)           2020-DCLK          KATINA
          FAMILY DOLLAR STORES OF TEXAS, LLC
               Total Financial
               Total Financial Assessment
                               Assessment                                        $40.00
                                                                                 $40.00
               Total Payments
               Total Payments and
                                and Credits
                                    Credits                                      $40.00
                                                                                 $40.00


           1/22/2021 Transaction
           1/22/2021 Transaction                                                $40.00
                                                                                $40.00
                     Assessment
                     Assessment

           1/22/2021 CREDIT CARD -
           1/22/2021                           Receipt #
                                               Receipt # 4277-     FAMILY      ($40.00)
                                                                               ($40.00)
                     TEXFILE (DC)
                     TEXFILE (DC)              2021-DCLK
                                               2021-DCLK           DOLLAR
                                                                   DOLLAR




          Documents
          Documents


            ORIGINAL PETITION

            FAMILY DOLLAR STORES OF TEXAS, LLC ATTY

            FAMILY DOLLAR - ATTY

            EXECUTED CITATION - FAMILY DOLLAR

            EXECUTED CITATION: FAMILY DOLLAR STORES OF TEXAS, LLC

            ORIGINAL ANSWER - FAMILY DOLLAR STORES OF TEXAS LLC

            JURY DEMAND




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                   1/22/2021
Details                                                                       Page 5 of 5

          Case 3:21-cv-00150-E Document 1 Filed 01/22/21   Page 37 of 37 PageID 37




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0        1/22/2021
